DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the request for continued examination (RCE), amendments and remarks received 30 August 2021. Claims 1 - 12 and 14 - 21 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 30 August 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections to claims 1 - 20 under 35 U.S.C. 103 are hereby withdrawn in view of the amendments and remarks received 30 August 2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

-	In Claim 1 Amend Lines 18 - 21 as follows:
--at least one of the one or more past pieces of attribute information used to set the reliability of the piece of attribute information corresponding to the given area corresponds to a different position of the moving body than a position of the moving body corresponding to the piece of attribute information for the given area.--.

	-	In Claim 2 Amend Lines 4 - 5 as follows: 
--set, from the plurality of pieces of attribute information for [[an]] the area corresponding to [[a]] the same position, a reliability of the area, based on the acquired position information.--.

	-	In Claim 9 Amend Lines 2 - 3 as follows:
--the processing circuitry is further configured to determine the travelable probability of the surroundings of the moving body corresponding to a particular sensor having a highest reliability as the final probability.--.

	-	In Claim 17 Amend Lines 2 - 8 as follows:
--a display configured to display information regarding an existence probability of an object existing in surroundings of a moving body, the existence probability being calculated based on each of a plurality of pieces of attribute information of the surroundings of the moving body and a reliability of each of the plurality of pieces of [[the]] attribute information based on attribute information included in one or more past pieces of attribute information corresponding to an area at a same position as each respective piece of attribute information, wherein--.

	-	In Claim 17 Amend Lines 14 - 17 as follows:
--at least one of the one or more past pieces of attribute information used to set the reliability of the piece of attribute information corresponding to the given area corresponds to a different position of the moving body than a position of the moving body corresponding to the piece of attribute information for the given area.--.

	-	In Claim 18 Amend Lines 2 - 3 as follows:
--the reliability of a piece of attribute information is calculated using a plurality of past pieces of [[the]] attribute information for a same area.--.

	-	In Claim 20 Amend Lines 10 - 14 as follows:
 setting comprises setting the reliability of a piece of attribute information corresponding to a given area based on a difference between (1) a proportion of the one or more past pieces of attribute information having a same value as the piece of attribute information, and (2) a value of the piece of attribute information corresponding to the given area, and--.

	-	In Claim 20 Amend Lines 15 - 18 as follows:
--at least one of the one or more past pieces of attribute information used to set the reliability of the piece of attribute information corresponding to the given area corresponds to a different position of the moving body than a position of the moving body corresponding to the piece of attribute information for the given area.--.

	-	Amend Claim 21 as follows:
--The information processing apparatus of claim 1, wherein the processing circuitry is further configured to calculate the reliability of the piece of attribute information corresponding to the given area as 1 - |L(t) - L’(t)|, wherein
L(t) is the numerical value of the piece of attribute information at time t for the given area, and 
L’(t) is an average value of the one or more past pieces of attribute information over a past N times for the given area, where N is an integer greater than 2.--.

Allowable Subject Matter
Claims 1 - 12 and 14 - 21 (now renumbered 1 - 20) are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor does it suggest the combination as presently claimed. In particular, an information processing apparatus and method that sets a reliability of each of a plurality of pieces of attribute information of surroundings of a moving body based on attribute information included in one or more past pieces of attribute information corresponding to an area at a same position as each respective piece of attribute information, wherein the information processing apparatus and method set the reliability of a piece of attribute information corresponding to a given area based on a difference between a proportion of the one or more past pieces of attribute information having a same value as the piece of attribute information and a numerical value of the piece of attribute information corresponding to the given area, and wherein at least one of the one or more past pieces of attribute information used to set the reliability of the piece of attribute information corresponding to the given area corresponds to a different position of the moving body than a position of the moving body corresponding to the piece of attribute information for the given area. These elements, in combination with the remaining component(s) of the claim(s), are not taught nor are they suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adachi et al. U.S. Patent No. 10,488,507; which is directed towards a device and method for estimating the surrounding environment of a vehicle from observation data obtained from sensing equipment installed on the vehicle, wherein occupancy grip maps comprising cells each indicating the probability of the existence of an object in a certain area surrounding the vehicle are generated at multiple time instances while the vehicle is in motion and combined into a single global occupancy grid map that estimates the surrounding environment of the vehicle. 
Fukuman et al. U.S. Patent No. 10,210,435; which is directed towards an apparatus for detecting an object around a moving body using a plurality of sensors installed on the moving body, wherein a confidence level is set for each of the sensors indicating the likelihood that the object is actually present. 
Ichikawa et al. U.S. Patent No. 10,260,892; which is directed towards a system for preparing and updating an environment map for surroundings of a vehicle having an automatic driving function as the vehicle travels using at least one sensor installed on the vehicle, wherein the environment map is updated using reliability information of presence probability of an object at various positions surrounding the vehicle. 
Sabe et al. U.S. Patent No. 7,386,163; which is directed towards a mobile robot comprising obstacle recognition means capable of generating an updating an occupancy grid of its surroundings and utilizing the occupancy grid to navigate without colliding with any obstacles. 
Yamauchi et al. U.S. Publication No. 2010/0066587 A1; which is directed towards a method and system for controlling a remote vehicle based on an occupancy grid map with occupancy cells each indicating the probability of the existence of an object in the cell, wherein the occupancy grid map is generated based on data obtained from a plurality of different types of sensors installed on the remote vehicle from multiple remote vehicle positions. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 



/ERIC RUSH/Primary Examiner, Art Unit 2667